Case: 4:17-cr-00095-RWS Doc. #: 403 Filed: 02/05/20 Page: 1 of 2 PageID #: 2021




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )              17 CR 95-3
vs.                                         )
                                            )                     Hon. Rodney W. Sippel
OSCAR DILLON, et. al.                       )

              DEFENDANT BURRIS’S PROPOSED JURY INSTRUCTION

       Comes now the Defendant, ROY W. BURRIS, by and through his attorney, Beau B.

Brindley, and provides the following proposed jury instruction:
Case: 4:17-cr-00095-RWS Doc. #: 403 Filed: 02/05/20 Page: 2 of 2 PageID #: 2022




                                         Burris No. 1.

                                 MULTIPLE CONSPIRACIES



If the Government has failed to prove beyond a reasonable doubt the existence of the conspiracy

which is charged, then you must find the defendant not guilty, even though some other

conspiracy did exist or might have existed. Likewise, if the Government has failed to prove

beyond a reasonable doubt that the defendant was a member of the conspiracy which is charged,

then you must find the defendant not guilty even though he may have been a member of some

other conspiracy. But proof that a defendant was a member of some other conspiracy would not

prevent you from returning a guilty verdict, if the Government also proved that he was a member

of the conspiracy charged in the indictment.




Eight Circuit Pattern Jury Instruction 5.06 fn2
Citing United States v. Adipietro, 983 F.2d 1468, 1475 n.7 (8th Cir. 1993); United States v.
Sawyers, 963 F.2d 157, 161 (8th Cir. 1992); and United States v. Figueroa, 900 F.2d 1211, 1216
(8th Cir. 1990).
